Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 11/10/21.  Applicant’s argument have been considered but are not entirely persuasive.  Claims 1-20 are pending.  This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., US 2017/0170511 A1, as evidenced by Guo et al., US 2014/0342234 A1.
Yu teaches a sulfur-based cathode comprising a mesoporous carbon structure includes sulfur within the mesopores.  The carbon structure is a carbon nanotube sponge.  The cathode is used for a lithium sulfur battery comprising a lithium anode and a sulfur cathode (abstract).  The mesoporous carbon structure is CMK-8 [0012].  FIGS. 1C-1D show morphologies of mesoporous S/CMK-8.  Figure 1C shows a TEM image of CMK-8 with ordered mesoporous structures. Figure 1D shows a TEM image of S/CMK-8 whose pores were filled by sulfur. The scale bars indicate 50 nm for (C) and (D) [0015].  The electrode film comprises a sulfur area loading weight of 4 mg/cm2 and 60 
Thus the claims are anticipated.
*
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., CN 104201352 A.
Zhao teaches a preparation method of a carbon-sulfur composite positive electrode based on a carbon nanotube sponge (Technical field).  Zhao discloses a carbon-sulfur composite positive electrode based on a carbon nanotube sponge. The carbon nanotube sponge has a three-dimensional network structure, and a large number of pores exist therein, and the specific surface area is large. This three-dimensional structure not only provides an excellent high-conductivity network matrix for sulfur, but also has a nano-sized pore structure which has strong adsorption capacity for sulfur reduction products and reduces dissolution of sulfides.  Zhao teaches a secondary aluminum battery using a carbon-sulfide composite positive electrode based on a carbon nanotube sponge (Purpose of Invention).  
Zhao discloses a carbon-sulfur composite positive electrode based on a carbon nanotube sponge, comprising:

2)	Sulfur-containing active substance.
The carbon-sulfide composite carbon-sulfur composite positive electrode is characterized in that the sulfur active material is elemental sulfur (including but not limited to high-purity sulfur or sublimed sulfur) or a sulfur sol obtained by a chemical reaction.  The carbon-sulfur composite positive electrode is characterized in that the sulfur-containing active material is infiltrated into the carbon nanotube sponge by thermal fusion or impregnated into the carbon nanotube sponge by a sol form.  The sol method encompasses the process of the settling (dripping) of (nm sized) particles from a colloidal suspension (dispersion) onto a pre-existing surface (sponge).
The preparation method is characterized in that:
Step 1:	Preparation of carbon nanotube sponge: adding carbon nanotubes and sodium dodecyl sulfate surfactant in a container, preparing colloidal carbon nanotubes by sol-gel method, and then preparing carbon by solvent exchange with liquid carbon dioxide nanotube sponge
Step 2:	Preparation of carbon-sulfur composite cathode based on carbon nanotube sponge: reaction of prepared carbon nanotube sponge and sulfur-containing active material into sealed polytetrafluoroethylene containing nitrogen at a mass ratio of 1:5~1:10 In the kettle, it is placed in an oven and heated to 120~300 °C to melt the sulfur and diffuse into the pores of the carbon nanotube sponge. After cooling to room temperature, the carbon-sulfur composite cathode is obtained or the prepared carbon 
A secondary aluminum battery comprising:
1) 	a positive electrode, wherein the positive electrode is a carbon-sulfur composite positive electrode based on a carbon nanotube sponge;
2) 	aluminum-containing anode active material;
3) 	non-aqueous aluminum containing electrolyte.
The secondary aluminum battery according to the above aspect, wherein the aluminum negative electrode material comprises, but not limited to, metal aluminum or aluminum alloy, and the aluminum alloy may comprise lithium (see page 2 of the translation).
	See also sections titled “Beneficial effects” and “Example 1”.  Thus the claim is anticipated. 
*
Claim(s) 1, 2, 4, 6, 8-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., CN 107994232 A.
	Han teaches a carrier material used as a positive or a negative electrode active material carrier of a lithium sulfur battery. The carrier material (carbon nanotube sponge) has a spherical carbon skeleton formed by intertwining and winding carbon nanotubes and an amorphous carbon layer (title).  The amorphous carbon layer is formed on the outer surface of the spherical carbon skeleton. The spherical carbon skeleton has an average diameter of 0.1-4 m. The amorphous carbon layer has a thickness of 0.1-10 nm. The spherical carbon skeleton has porosity of 20-60% 
	As an improvement of the support material for a lithium-sulfur battery of Han, the mass ratio of the carbon nanotubes and the polymer compound is (0.1-10):1. The amount of polymer is relatively small, so that only a small, thin layer of amorphous carbon is formed on the surface of the carbon skeleton (bottom page 2 of translation).
Preparing the carbon nanotube microsphere material of Examples 1 to 5 and sulfur into a sulfur-carbon composite material: the carbon nanotube microsphere material and the sulfur powder are mixed in a mass ratio of 4:6 by grinding and treated at 155° C. for 12 hours. And the superfluous sulfur on the surface was removed by treatment at 200° C. for 30 minutes to obtain a sulfur-carbon composite material.  The sulfur carbon composite material (sulfur is distributed in carbon skeleton), conductive additive conductive carbon black and binder polyvinylidene fluoride (PVDF) were uniformly mixed at a mass ratio of 80:10:10, and an organic solvent of N-methylpyrrolidone (NMP) was added to obtain a positive electrode slurry. The positive electrode slurry was coated on a copper foil and dried, rolled, and punched to obtain a positive electrode of a lithium-sulfur battery.  The prepared lithium-sulfur battery anode plate and lithium plate were used as the counter electrode and the reference electrode. The Clegard 2500 was used as a separator (page 6 of translation).  
Thus the claims are anticipated.
*
Claim(s) 1, 3, 4, 6-11, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al., US 2014/0342234 A1.

Guo teaches the microporous carbon (MPC) coating layer has a BET specific surface area of 500-900 m2/g and an average pore diameter of 0.4-1.0 nm. Such microporous structure is beneficial to enhance the utilization of sulfur, and also helps to limit the dissolution of polysulfides into electrolytes, and thus improves the cyclic stability of sulfur. The microporous carbon (MPC) coating layer has a thickness of 30-150 nm.  Sulfur is finely dispersed in the microporous carbon (MPC) coating layer, preferably at a nano-scale level or even a molecular scale level (considering the diameter of a single S8 molecule is around 0.7 nm), which ensures a high electrochemical activity and utilization of sulfur. The carbon nanotubes (CNTs) have a diameter of 5-100 nm. The length of the carbon nanotubes (CNTs) used here is not particularly limited, for example less than 5 m, 5-15 m, or more than 15 m. There is no limit to the specific form of the carbon nanotubes (CNTs) used. Single-walled carbon nanotubes (SWNTs), double-walled carbon nanotubes (DWNTs) and multi-walled carbon nanotubes (MWNTs) are usable, but multi-walled carbon nanotubes (MWNTs) are preferred. The sulfur-carbon composite has a sulfur load amount of 20-90 wt %, 
Example A of Guo teaches a lithium sulfur battery having an anode, a cathode comprising the sulfur-carbon composite (carbon-carbon composite substrate (CNT@MPC) with sulfur loaded into the carbon-carbon composite substrate), a separator and an electrolyte.  
Thus the claims are anticipated.
Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not entirely persuasive.  All prior 35 USC 112 rejection of record have been withdrawn.
Applicant argues Yu merely states “S/CNT@MPC” without describing that MPC is a carbon layer.  However, MPC is a carbon layer as evidenced by Guo.  Guo teaches a carbon-carbon composite substrate (CNT@MPC) is formed by carbon nanotubes (CNTs) and a microporous carbon (MPC) coating layer applied onto the surface of the carbon nanotubes (CNTs) [0005]
Applicant does not provide arguments regarding the anticipation rejection of at least claims 1 and/or 11 over Han et al. (CN 107994232 A).  Thus there is nothing for the Examiner to rebut.  The 35 USC 102 rejection in view of Ji has been withdrawn.
Regarding the rejection of claim 18 in view of Zhao, Applicant argues Zhao only states a sulfur sol, not a sulfur dispersion.  However, Applicant does not provide support for the argument a sulfur sol is not a sulfur dispersion.  Zhao teaches the carbon-sulfur composite positive electrode is characterized in that the sulfur-containing active material is infiltrated into the carbon nanotube sponge by thermal fusion or impregnated into the he process of the settling (dripping) of (nm sized) particles from a colloidal suspension (dispersion) onto a pre-existing surface (sponge).
The rejection of claim 18 as being anticipated by Han has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727